DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A, figures 1-7, in the reply filed on 26 March 2021 is acknowledged.
Claims 9, 10, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breaker (USP 5,316,320).
In regards to claim 1, Breaker discloses a collar (12), comprising: 
an inner surface, an outer surface, a top surface (16) and a bottom surface (18); 
said top surface having defined therein a top channel (60); 
a top o-ring (22) for disposition within said top channel; 
said top channel offset medially towards said inner surface (shown in fig. 5); 

said bottom channel offset medially towards said outer surface (shown in fig. 5), and, 
a bottom o-ring (24) for disposition within said bottom channel.
In regards to claims 2 and 12, Breaker further discloses said top surface and said bottom surface have substantially equal surface areas (shown in fig. 5).
In regards to claims 3 and 13, Breaker further discloses said top channel is cup-shaped (shown in fig. 6).
In regards to claims 4 and 14, Breaker further discloses said top o-ring is rectangular in cross-section to conform to a shape of said top channel to fit substantially therein (shown in fig. 6).
In regards to claims 5 and 15, Breaker further discloses said bottom channel is cup-shaped (shown in fig. 6).
In regards to claims 6 and 16, Breaker further discloses said bottom o-ring is rectangular in cross-section to conform to a shape of said bottom channel to fit substantially therein (shown in fig. 6).
In regards to claims 7 and 17, Breaker further discloses said inner surface, said outer surface, said top surface and said bottom surface is smooth (shown in fig. 6).
In regards to claims 8 and 18, Breaker further discloses said outer surface is generally perpendicular to said top surface (shown in fig. 5).
In regards to claim 11, Breaker discloses the improvement comprising: 
a collar (12), said collar having an inner surface, an outer surface, a top surface (16) and a bottom surface (18), 

said top surface having defined therein a top channel (60); 
a top o-ring (22) disposed within said top channel, thereby sealing against said nut portion; 
said top channel offset medially towards said inner surface (shown in fig. 5); 
said bottom surface having defined therein a bottom channel (70); 
said bottom channel offset medially towards said outer surface (shown in fig. 5), and, 
a bottom o-ring (24) disposed within said bottom channel, thereby sealing against said main tank head.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar collar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        04/05/2021